Citation Nr: 1618289	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary condition, to include asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from April 10, 2012 to September 26, 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied, among others, service connection for asthma.

With regards to the Veteran's respiratory disability claim, the matter historically has been characterized as one solely for service connection for asthma; however, as there are other reported respiratory diagnoses, the issue has been expanded to reflect all potential respiratory disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

In March 2016, the Veteran obtained attorney representation; however, the attorney withdrew representation in April 2016.

During the hearing, the Veteran raised a service connection claim for sleep apnea.  The Board observes, that the January 2014 rating decision previously denied such claim.  The Veteran has not disagreed with such decision.  As such, the issue of a reopened claim for service connection for sleep apnea has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current respiratory disorder had its onset during military service and symptoms have persisted since service.  Indeed he reports that he was seen for shortness of breath, chronic coughing, and wheezing.  The Veteran's service treatment records document several visits for treatment for acute respiratory disease and he was also prescribed Proventil and Advair inhalers.

The Veteran was afforded a VA examination in November 2013, the examiner noted the Veteran's respiratory history; however no opinion was given, as the examiner found there was no pathology to render a diagnosis.  

Post-service evidence includes an August 2014 record from the Veteran's treating physician, Dr. C.I.O. that shows a confirmed diagnosis of asthma based on pulmonary function test results.

As there is evidence in service of possible reactive airway disease, and post-service medical evidence of asthma, the Board finds that a remand is required in order to afford the Veteran another VA examination so as to determine the current nature and etiology of his respiratory disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a VA examination is warranted to determine whether any current respiratory disorder is related to the Veteran's military service, to include the noted in-service complaints of, and treatment for a respiratory disorder.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his respiratory disorder since November 2013, to include any treatment records as well as pulmonary function testing results from Dr. C.I.O.; and, thereafter, all outstanding records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his respiratory disorder, particularly treatment since November 2013, to include any treatment records from Dr. C.I.O., to include pulmonary function test reports.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his respiratory disorder.  The electronic file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current respiratory diagnoses.

(B)  For each currently diagnosed respiratory disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to the Veteran's military service, to include his documented in-service respiratory complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed respiratory disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






